In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
RENEE WOODS, as mother and
                         *                         No. 16-1520V
natural guardian of minor, T.W., and
                         *                         Special Master Christian J. Moran
RYAN WOODS, as father and*
natural guardian of minor, T.W.,
                         *                         Filed: December 11, 2019
                         *
             Petitioner, *
v.                       *                         Stipulation; diphtheria-tetanus-
                         *                         acellular pertussis (“Dtap”) vaccine;
SECRETARY OF HEALTH      *                         measles-mumps-rubella (“MMR”)
AND HUMAN SERVICES,      *                         vaccine; inactivated poliovirus
                         *                         (“IPV”) vaccine; varicella vaccine;
                         *                         macrophagic myofasciitis (“MMF”).
             Respondent. *
******************** *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On November 6, 2019, the parties filed a joint stipulation concerning the
petition for compensation filed by Renee Woods and Ryan Woods, on behalf of
their minor child T.W., on November 15, 2016. In their petition, petitioners
alleged that the diphtheria-tetanus-acellular pertussis (“Dtap”), measles-mumps-
rubella (“MMR”), inactivated poliovirus (“IPV”), and varicella vaccines, which are
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), and
which T.W. received on January 14, 2014, caused T.W. to suffer macrophagic
myofasciitis (“MMF”). Petitioners further allege that T.W. suffered the residual

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
effects of this injury for more than six months. Petitioners represent that there has
been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition.

      Respondent denies that the vaccines either caused or significantly
aggravated T.W.’s alleged injury or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $23,329.96, which amount represents
          compensation for past unreimbursable expenses, in the form of a
          check payable to petitioners, Renee Woods and Ryan Woods.

       b. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the signed stipulation (attached hereto), paid to the
          life insurance company from which the annuity will be purchased
          (the “Life Insurance Company”).

      This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-1520V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2